The making and filing of the affidavit was prerequisite for the issuance of the warrant (see 937.02 F.S.A.) and, upon the return of the warrant, the accused was subject to trial upon the affidavit (937.03 F.S.A.).
As noted in the opinion of Mr. Justice Buford, the State may appeal from an order quashing an information. 924.07 (1) F.S.A.
The affidavit under Sections 937.01, 937.02 and 937.03, F.S.A., serves as an "information" as referred to in 924.07 (1) F.S.A. and it follows that for all intents and purposes the County Judge's order was an order quashing an information which was appealable by the State, pursuant to Section 924.07 (1), supra.
TERRELL, Acting Chief Justice, and BUFORD, J., concur.